Citation Nr: 0610291	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include heart disease and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 13, to December 22, 1965; from June 18, to July 2, 
1966; from July 1 to July 15, 1967; from June 1, to June 15, 
1968; and from May 31 to June 14, 1969.  He also performed 
inactive duty training (weekend drills) at various times from 
February 1965 until his March 1970 discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appellant appeared at hearing at the RO before a local 
hearing officer in February 2002 and at a hearing before the 
undersigned at the RO in May 2005.  

This matter was previously before the Board in August 
2005when the Board found that new and material evidence had 
been submitted to reopen the claims for service connection 
for heart disease and hypertension.  


FINDINGS OF FACT

1.  The appellant's current hypertension had its onset during 
a period of ACDUTRA.  

2.  A cardiovascular disease other than hypertension has not 
been demonstrated.


CONCLUSION OF LAW

A cardiovascular disease, hypertension, was incurred during 
ACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

The appellant's service medical records reveal that he was 
seen with complaints of low back problems on June 10, 1969.  
At the time of the visit, his blood pressure was noted to be 
140/90.  

In a letter dated in February 1972, William Roberts, M.D., 
reported that he had treated the appellant in January and 
February of that year for hyperventilation, but that he did 
not have any hypertensive problems

Treatment records from Dr. Roberts dated in December 1977 and 
February 1978 show blood pressure readings of 138/88 and 
154/94 respectively.

In a May 1998 letter, the appellant's private cardiologist, 
A. Nolewajka, M.D., indicated that the appellant had 
longstanding hypertension, which had been difficult to 
control.  

At a September 2001 VA examination, the appellant was noted 
to have been first treated for hypertension in 1979.  The 
appellant stated that he had a long history of hypertension.  
He reported that he was first diagnosed with hypertension in 
June 1969 when he went to medics while he was in the National 
Guard at Ft. Chaffee, Arkansas.  

The appellant was reported to have a significant family 
history of heart disease.  He had had an angioplasty 
performed 15 years earlier.  Following examination, a 
diagnosis of poorly controlled hypertension was rendered.  
The examiner stated that it was his medical opinion after 
reviewing the records that in June 1969 the appellant had a 
high diastolic although he had severe pain and was on 
narcotics at that time.  The examiner added that it was his 
medical opinion that this was not representative of 
hypertension, and that the appellant was not treated for 
hypertension until 1979.  

At his February 2002 hearing, the appellant noted the 
elevated blood pressure reading in June 1969, and the 
opinions that had been rendered by his private physicians.  

In a March 2002 letter, the appellant's private physician, J. 
Richey, M.D., opined based upon the records supplied by the 
appellant, that it appeared that he had had hypertension and 
coronary artery disease since 1969.  

In a September 2004 letter, Dr. Richey opined that after 
reviewing the appellant's chart and some of his service 
records, the appellant appeared to have had elevated blood 
pressure readings while in service.  He noted that the 
appellant's cardiologist, Dr. Nolewajka, had agreed with this 
assessment.  He wrote that it appeared that the appellant 
took Procardia as far back as 1969.  Dr. Richey noted that 
the appellant had submitted documentation showing that he had 
headaches and elevated blood pressure at that point.  He 
stated that the appellant's elevated blood pressure possibly 
contributed to his headaches.

At his May 2005 hearing, the appellant again noted the 
finding of the elevated blood pressure reading in service and 
the opinions rendered by his private physicians.  

In August 2005, the Board remanded this matter for further 
development.  The Board requested that the claims folder be 
reviewed by a physician, with particular attention being paid 
to the September 2004 letter from Dr. Richey and the June 10, 
1969 sick call slip.  The examiner was requested to indicate 
whether it was at least as likely as not that the appellant's 
hypertension began or was initially shown during any period 
of ACDUTRA.  

The appellant was afforded the requested VA examination in 
September 2005.  At the time of the examination, the examiner 
noted that the appellant had a blood pressure reading of 
110/76 at the time of a June 1965 visit.  The examiner 
further observed that in an undated report, the appellant had 
blood pressure readings of 126/74, 122/70, and 128/76.  At 
the time of the September 2005 VA examination the appellant 
had blood pressure readings of 210/110 or more.  

The examiner indicated that the appellant was clearly 
hypertensive and had coronary artery disease.  He stated that 
he could not find any documentation of elevated blood 
pressure prior to June 14, 1969.  He opined that on that 
basis, he thought it was less likely than not that 
hypertension began during his period of active duty and more 
likely than not was of later onset.  

In a September 2005 letter, Dr. Nolewajka indicated that 
after reviewing all of the data supplied including the 
individual sick slip dated June 10, 1969, he thought it was 
quite reasonable to assume that the appellant had been having 
severe basically poorly treated hypertension since at least 
June 10, 1969, and now suffered some sequelae.  He noted that 
they had recently treated the renal vascular aspect of his 
hypertension but it was obvious that this was not the only 
factor that caused his longstanding hypertension.  

Treatment records dating from 1991, show repeated 
electrocardiographic examinations, and other diagnostic 
studies.  The only note cardiovascular disease was 
hypertension.

Analysis

For an appellant to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The evidence against the veteran's claim consists of the 2001 
and 2005 VA opinions and the records showing no elevated 
blood pressure after service until February 1978.

The 2001 opinion does not provide a rationale for its 
conclusions and the 2005 opinion is based on an inaccurate 
history, namely that the appellant had no elevated blood 
pressure readings prior to June 14, 1968, when he left 
ACDUTRA.

The opinions of Dr. Richey and Dr. Nolewajka also provide 
little in the way of a rationale for their conclusions.  
These opinions are, however, the product of a review of the 
record and appear to be the product of an accurate history.  
As such they have slightly more probative weight than the VA 
opinions.  Also supporting the veteran's claim is the fact 
that the initial hypertensive blood pressure reading was 
reported during a period of ACDUTRA.

Although Dr. Richey did report on one occasion that the 
veteran had coronary artery disease dating from service; 
diagnostic studies, outpatient treatment records, VA 
examinations, and other letters from Drs. Richey and 
Nolewajka contain no findings of cardiovascular disease other 
than hypertension.  The evidence is against finding a current 
cardiovascular other than hypertension.

The Board finds that the evidence is in relative equipoise on 
the question of whether hypertension was incurred in ACDUTRA.  
Resolving reasonable doubt in the veteran's favor, the Board 
grants service connection for hypertension.


ORDER

Service connection for cardiovascular disease, namely 
hypertension, is granted.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


